The deed from James A. Moore to the Moore sisters executed in 1874, and the original record, were ancient documents, and the deed carried on its face intrinsic evidence that the alteration therein was made before execution. Therefore, it was not within the influence of section 7717, of the Code 1923, which applies to writing "which has been altered, or appears to have been altered, after its execution."
The record of the deed and the intrinsic evidence noted in the foregoing opinion was sufficient as a predicate to authorize the admission of the deed in evidence.
Application overruled.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.